Case 2:21-cv-10030-MCA-MAH Document 20-2 Filed 09/10/21 Page 1 of 12 PageID: 275




                         EXHIBIT B
           Case 2:21-cv-10030-MCA-MAH Document 20-2 Filed 09/10/21 Page 2 of 12 PageID: 276


PTO Form 1583 (Rev 5/2006)
OMB No. 0651-0055 (Exp 12/31/2011)


                       Combined Declaration of Use and Incontestability under Sections 8 & 15


                                                   The table below presents the data as entered.

                                     Input Field                                                  Entered
             REGISTRATION NUMBER                               2966671
             REGISTRATION DATE                                 07/12/2005
             SERIAL NUMBER                                     78346915
             MARK SECTION
             MARK                                              ANAND
             CORRESPONDENCE SECTION (current)
             NAME                                              STEPHEN L BAKER
             FIRM NAME                                         BAKER AND RANNELLS PA
             INTERNAL ADDRESS                                  575 ROUTE 28
             STREET                                            SUITE 102
             CITY                                              RARITAN
             STATE                                             New Jersey
             POSTAL CODE                                       08869
             COUNTRY                                           United States
             PHONE                                             908-722-5640
             FAX                                               908-725-7088
             EMAIL                                             OFFICEACTIONS@BR-TMLAW.COM
             AUTHORIZED TO COMMUNICATE VIA E-MAIL              Yes
             CORRESPONDENCE SECTION (proposed)
             NAME                                              Babco Foods International LLC
             STREET                                            226 Jackson Street
             CITY                                              Bridgewater
             STATE                                             New Jersey
             POSTAL CODE                                       08807
             COUNTRY                                           United States
             GOODS AND/OR SERVICES SECTION
             INTERNATIONAL CLASS                               029
             GOODS OR SERVICES                                 Dried fruit, fruit based snacks, potato snacks, and processed nuts
                                                               \\TICRS\EXPORT11\IMAGEOUT 11\783\469\78346915\xml4\
             SPECIMEN FILE NAME(S)
                                                               8150002.JPG

                                                               \\TICRS\EXPORT11\IMAGEOUT 11\783\469\78346915\xml4\
                                                               8150003.JPG
Case 2:21-cv-10030-MCA-MAH Document 20-2 Filed 09/10/21 Page 3 of 12 PageID: 277


SPECIMEN DESCRIPTION                     digitalized photographs of product bearing the mark
INTERNATIONAL CLASS                      030
GOODS OR SERVICES                        rice based snacks and wheat based snacks
                                         \\TICRS\EXPORT11\IMAGEOUT 11\783\469\78346915\xml4\
SPECIMEN FILE NAME(S)
                                         8150004.JPG
                                         \\TICRS\EXPORT11\IMAGEOUT 11\783\469\78346915\xml4\
                                         8150005.JPG
                                         \\TICRS\EXPORT11\IMAGEOUT 11\783\469\78346915\xml4\
                                         8150006.JPG
SPECIMEN DESCRIPTION                     digitalized photographs of product upon which the mark appears
OWNER SECTION (current)
NAME                                     Babco Foods International LLC
STREET                                   226 Jackson Street
CITY                                     Bridgewater
STATE                                    New Jersey
ZIP/POSTAL CODE                          08807
COUNTRY                                  United States
LEGAL ENTITY SECTION (current)
TYPE                                     limited liability company
STATE/COUNTRY WHERE LEGALLY ORGANIZED    New Jersey
LEGAL ENTITY SECTION (proposed)
TYPE                                     limited liability company
STATE/COUNTRY WHERE LEGALLY ORGANIZED    New Jersey
PAYMENT SECTION
NUMBER OF CLASSES                        2
NUMBER OF CLASSES PAID                   2
SUBTOTAL AMOUNT                          600
TOTAL FEE PAID                           600
SIGNATURE SECTION
SIGNATURE                                /Stephen L. Baker/
SIGNATORY'S NAME                         Stephen L. Baker
SIGNATORY'S POSITION                     Attorney of record, New York and New Jersey bar member
DATE SIGNED                              03/01/2011
PAYMENT METHOD                           CC
                                        FILING INFORMATION
SUBMIT DATE                              Tue Mar 01 14:13:43 EST 2011
                                         USPTO/S08N15-XXX.X.XX.XXX
                                         -20110301141343821151-296
TEAS STAMP                               6671-480dbebab53ef2c94358
                                         09bd44133cee3c2-CC-401-20
Case 2:21-cv-10030-MCA-MAH Document 20-2 Filed 09/10/21 Page 4 of 12 PageID: 278


                                110301140643162573
           Case 2:21-cv-10030-MCA-MAH Document 20-2 Filed 09/10/21 Page 5 of 12 PageID: 279

PTO Form 1583 (Rev 5/2006)
OMB No. 0651-0055 (Exp 12/31/2011)




                   Combined Declaration of Use and Incontestability under Sections 8 & 15
To the Commissioner for Trademarks:

REGISTRATION NUMBER: 2966671
REGISTRATION DATE: 07/12/2005

MARK: ANAND

The owner, Babco Foods International LLC, a limited liability company legally organized under the laws of New Jersey, having an address of
     226 Jackson Street
     Bridgewater, New Jersey 08807
     United States
is filing a Combined Declaration of Use and Incontestability under Sections 8 & 15.

For International Class 029, the mark is in use in commerce on or in connection with all of the goods or services listed in the existing registration
for this specific class: Dried fruit, fruit based snacks, potato snacks, and processed nuts; and the mark has been continuously used in commerce
for five (5) consecutive years after the date of registration, or the date of publication under Section 12(c), and is still in use in commerce on or in
connection with all goods or services listed in the existing registration for this class. Also, no final decision adverse to the owner's claim of
ownership of such mark for those goods or services exists, or to the owner's right to register the same or to keep the same on the register; and, no
proceeding involving said rights pending and not disposed of in either the U.S. Patent and Trademark Office or the courts exists.

The owner is submitting one specimen for this class showing the mark as used in commerce on or in connection with any item in this class,
consisting of a(n) digitalized photographs of product bearing the mark.
Specimen File1
Specimen File2

For International Class 030, the mark is in use in commerce on or in connection with all of the goods or services listed in the existing registration
for this specific class: rice based snacks and wheat based snacks; and the mark has been continuously used in commerce for five (5) consecutive
years after the date of registration, or the date of publication under Section 12(c), and is still in use in commerce on or in connection with all
goods or services listed in the existing registration for this class. Also, no final decision adverse to the owner's claim of ownership of such mark
for those goods or services exists, or to the owner's right to register the same or to keep the same on the register; and, no proceeding involving
said rights pending and not disposed of in either the U.S. Patent and Trademark Office or the courts exists.

The owner is submitting one specimen for this class showing the mark as used in commerce on or in connection with any item in this class,
consisting of a(n) digitalized photographs of product upon which the mark appears.
Specimen File1
Specimen File2
Specimen File3
The registrant's current Correspondence Information: STEPHEN L BAKER of BAKER AND RANNELLS PA
   575 ROUTE 28
   SUITE 102
   RARITAN, New Jersey (NJ) 08869
   United States (USX)

The registrant's proposed Correspondence Information: Babco Foods International LLC
   226 Jackson Street
   Bridgewater, New Jersey (NJ) 08807
   United States (USX)


A fee payment in the amount of $600 will be submitted with the form, representing payment for 2 class(es), plus any additional grace period fee,
if necessary.

                                                                     Declaration
       Case 2:21-cv-10030-MCA-MAH Document 20-2 Filed 09/10/21 Page 6 of 12 PageID: 280


The mark is in use in commerce on or in connection with the goods and/or services identified above, as evidenced by the attached specimen(s)
showing the mark as used in commerce. The mark has been in continuous use in commerce for five (5) consecutive years after the date of
registration, or the date of publication under Section 12(c), and is still in use in commerce. There has been no final decision adverse to the
owner's claim of ownership of such mark, or to the owner's right to register the same or to keep the same on the register; and there is no
proceeding involving said rights pending and not disposed of either in the U.S. Patent and Trademark Office or in the courts.

The undersigned being hereby warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C.
Section 1001, and that such willful false statements and the like may jeopardize the validity of this document, declares that he/she is properly
authorized to execute this document on behalf of the Owner; and all statements made of his/her own knowledge are true and that all statements
made on information and belief are believed to be true.


Signature: /Stephen L. Baker/     Date: 03/01/2011
Signatory's Name: Stephen L. Baker
Signatory's Position: Attorney of record, New York and New Jersey bar member

Serial Number: 78346915
Internet Transmission Date: Tue Mar 01 14:13:43 EST 2011
TEAS Stamp: USPTO/S08N15-XXX.X.XX.XXX-20110301141343
821151-2966671-480dbebab53ef2c9435809bd4
4133cee3c2-CC-401-20110301140643162573
Case 2:21-cv-10030-MCA-MAH Document 20-2 Filed 09/10/21 Page 7 of 12 PageID: 281
Case 2:21-cv-10030-MCA-MAH Document 20-2 Filed 09/10/21 Page 8 of 12 PageID: 282
Case 2:21-cv-10030-MCA-MAH Document 20-2 Filed 09/10/21 Page 9 of 12 PageID: 283
Case 2:21-cv-10030-MCA-MAH Document 20-2 Filed 09/10/21 Page 10 of 12 PageID: 284
Case 2:21-cv-10030-MCA-MAH Document 20-2 Filed 09/10/21 Page 11 of 12 PageID: 285
Case 2:21-cv-10030-MCA-MAH Document 20-2 Filed 09/10/21 Page 12 of 12 PageID: 286
